                                           Case 4:21-cv-05401-YGR Document 8 Filed 07/15/21 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         MARIN COUNTY LOCAL OF THE
                                   4     CALIFORNIA HOMELESS UNION, ET AL.                 Case No. 21-cv-5401-YGR

                                   5                    Plaintiffs,                        ORDER GRANTING APPLICATION FOR
                                                                                           TEMPORARY RESTRAINING ORDER AND
                                   6              v.                                       ORDER TO SHOW CAUSE RE:
                                                                                           PRELIMINARY INJUNCTION
                                   7     CITY OF NOVATO, ET AL.,
                                   8                    Defendants.

                                   9           Plaintiffs Marin County Local of the California Homeless Union, Jason Sarris, Carrie
                                  10   Healon, Zach Boulware, Lea Deangelo, Donald Hobbs, Lisa Johnson, Bethany Allen,

                                  11   (“Plaintiffs”) have filed their Amended Ex Parte Application and Complaint for Injunctive Relief

                                  12   And A Declaratory Judgment, and supporting documents. (Dkt. Nos. 1, 3.)
Northern District of California
 United States District Court




                                  13           The proof of service attached to Docket No. 1-1 indicates that counsel Jeffrey A. Walter,

                                  14   for defendants City Of Novato; City Manager, Adam McGill; Mayor Pat Eklund; Mayor Pro Tem

                                  15   Eric Lucan; Chief of Police Mathew McCaffrey; and Public Works Director Chris Blunk

                                  16   (“Defendants”), was served by electronic transmission and personal service on July 14, 2021. No

                                  17   response has been filed by Defendants as of the time of this Order.

                                  18           Having reviewed the application for Temporary Restraining Order and Preliminary

                                  19   Injunction, the Memorandum of Points and Authorities, the Declarations of Jason Sarris, Carrie

                                  20   Healon, Zach Boulware, Lea Deangelo, Donald Hobbs, Lisa Johnson, Bethany Allen, Flojaune

                                  21   Cofer, PhD, MPH, and counsel Anthony D. Prince, and the amended complaint filed herein, and

                                  22   good cause appearing, the Court GRANTS the application and ORDERS as follows:

                                  23                                        ORDER TO SHOW CAUSE

                                  24   TO DEFENDANTS CITY OF NOVATO; ADAM MCGILL; PAT EKLUND; ERIC LUCAN; MATHEW

                                  25   MCCAFFREY; AND CHRIS BLUNK:

                                  26   YOU AND EACH OF YOU ARE ORDERED TO SHOW CAUSE why a preliminary injunction should

                                  27   not be entered against you to restrain and enjoin you and your agents, assigns and/or transferees,

                                  28   from:
                                           Case 4:21-cv-05401-YGR Document 8 Filed 07/15/21 Page 2 of 2




                                   1            (a) enforcing Novato Municipal Code Sections 7-11, 7-12, 14-20.5, 14-20.7 until further

                                   2   order of this Court; and

                                   3            (b) closing Camp Compassion at Lee Gerner Park or otherwise removing those encamped

                                   4   therein.

                                   5                                   TEMPORARY RESTRAINING ORDER

                                   6            Pending hearing on the Order to Show Cause, Defendants and their agents, assigns and/

                                   7   or transferees, are immediately restrained and enjoined from:

                                   8            (a) enforcing Novato Municipal Code Sections 7-11, 7-12, 14-20.5, 14-20.7 until further

                                   9   order of this Court; and

                                  10            (b) closing Camp Compassion at Lee Gerner Park or otherwise removing those

                                  11   encamped therein.

                                  12            IT IS FURTHER ORDERED THAT,
Northern District of California
 United States District Court




                                  13            1. Plaintiffs shall serve this Temporary Restraining Order and Order to Show Cause on

                                  14   Defendants no later than 5:00 p.m. on July 16, 2021, by personal service. Proof of such service

                                  15   and signed copies of all declarations in support of the preliminary injunctions shall be filed no

                                  16   later than 9:00 a.m. on Monday, July 19, 2021.

                                  17            2. Any opposition to the Order to Show Cause shall be filed no later than Tuesday, July

                                  18   20, 2021.

                                  19            3. Any written reply shall be filed no later than Friday, July 23, 2021 at 12:00 noon.

                                  20            4. Hearing on the Order to Show Cause for Preliminary Injunction shall be held on at 1:30

                                  21   p.m. on Wednesday July 28, 2021 via the Zoom videoconference platform.

                                  22      The Court will entertain a modified schedule for briefing and hearing, and extension of the

                                  23   temporary restraining order, if presented by stipulation of the parties.

                                  24            IT IS SO ORDERED.

                                  25   Dated:      July 15, 2021

                                  26                                                   ______________________________________
                                                                                             YVONNE GONZALEZ ROGERS
                                  27                                                    UNITED STATES DISTRICT COURT JUDGE
                                  28
                                                                                         2
